DETAILED ACTION
Re Application number 16/934450, this action responds to the application filed 07/21/2020, which claims a foreign priority date of 01/15/2020.
Claims 1-19 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “calculating the minimum number of disks to be moved” (e.g. claim 6, line 5) is indefinite, as the “minimum” number of disks to be moved would be zero, in which case this limitation does nothing.  Alternatively, it is unclear how one would determine a non-zero minimum – there is no goal specified that would require a particular number of disks to be moved.
Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “better” (e.g. claim 8, line 5) is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, whether performance is “better” is subjective may comprise multiple conflicting criteria; for instance, one disk may achieve higher throughput, but have lower reliability, or higher power usage, or lower storage capacity; accordingly, one of ordinary skill in the art would not know how to weigh these varying criteria to ultimately determine which one is “better”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 10, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 2008/0114931 A1).

Re claim 1, Aoki discloses the following:
A method for storage, comprising: determining the number of disks in a storage system, the storage system being based on Redundant Array of Independent Disks (RAID) and comprising multiple types of disks (Fig. 14; p. 9, ¶ 141).  The storage system is a RAID system comprising multiple RAID groups (sets), with each group comprising one or more disk types (types of disks).  Fig. 14 shows at least 3 different types of disks – 73GB - 15Krpm, 73GB – 10Krpm, and 146GB, 15Krpm disks;
determining, according to the number of disks and a predetermined threshold, a target number of RAID sets to be allocated in the storage system; and (Fig. 14; p. 9, ¶ 141; p. 12, ¶ 192).  The number of RAID groups (sets) allocated in the storage system is determined based on the number of disks specified in the RAID group specification/configuration tables (number of disks), as well as threshold numbers of available LDEVs (predetermined threshold) for the groups;
allocating the multiple types of disks to the RAID sets according to the target number and types of disks (Fig. 14; p. 9, ¶ 141; p. 12, ¶ 192).  The disks specified in the RAID configuration/specification tables are allocated to respective RAID groups according to the number of specified RAID groups (target number) and the types of disks.

Re claim 7, Aoki discloses the method of claim 1, and further discloses in accordance with a determination that a new disk is added to the storage system, determining a new target number of the RAID sets (¶ 192 and 293).  When a new LDEV (new disk) is added and available, it is associated with RAID sets, thus determining a new target number of the RAID sets.  It is noted that this is a conditional limitation that need not actually occur in the method of claim 7, so the broadest reasonable interpretation is that a new disk is not added, and thus the condition does not occur (see Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016) [hereinafter “Schulhauser”]).

Re claims 10 and 16, Aoki discloses the method of claims 1 and 7 above, respectively; accordingly, it also discloses electronic devices performing that method, as in claims 10 and 16, respectively.  Additionally, re claim 10, Aoki discloses a processing unit; and a memory coupled to the processing unit and storing instructions (Fig. 2, CPU 21, memory 22).

Re claim 19, Aoki discloses the method of claim 1; accordingly, it also discloses a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage implementing that method, as in claim 19 (p. 3, ¶ 30).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Dong et al (US 10146447 B1).

Re claim 2, Aoki discloses the method of claim 1, and further discloses that the multiple types of disks comprise a first type of disks and a second type of disks (Fig. 14), but does not explicitly disclose the particular results of the determination.

Dong discloses wherein determining the target number of RAID sets to be allocated in the storage system comprises: in accordance with a determination that the number of disks is less than or equal to the predetermined threshold, determining that the target number of the RAID sets is a first value; and in accordance with a determination that the number of disks is greater than the predetermined threshold, determining that the target number of the RAID sets is greater than the first value (col. 4, lines 47-67).  The number (target number) of sub-groups (sets) of RAID extents is determined by dividing the total number of disk drives by the number of drive extents indicated by each RAID extent.  Accordingly, a larger value for the total number of drives for a same number of RAID extents will yield a larger number of sets.  Accordingly, if the total number of disks is equal to a smaller number (less than or equal to the predetermined threshold), the number of RAID sets will equal a first value; if the total number of disks is equal to a larger number, then the number of RAID sets will correspondingly be equal to a number of RAID sets greater than the first value.  It is noted that as claim 2 is a method claim, the broadest reasonable interpretation of these limitations is that only one of these alternative conditions need be taught by prior art (see Schulhauser)


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID allocation system of Aoki to determine the number of RAID sets using the total number of disks, as in Dong, because it would be applying a known technique to improve a similar method in the same way.  Aoki discloses a method of dividing storage into a plurality of different RAID groups (sets).  Dong discloses a similar RAID system, which has been improved in a similar way to the claimed invention, such that the number of RAID sub-groups (sets) is based on the total number of disks.  It would have been obvious to modify the RAID group setup of Aoki to base the number of RAID groups (sets) on the total number of disks, as in Dong, because it would yield the predictable improvement of ensuring that a number of RAID sets appropriate for the number of available disks is selected.

Re claims 3-6, Aoki and Dong disclose the method of claim 2; furthermore, the limitations of claims 3-6 are all conditional upon the results of determinations made in parent claims (i.e. “determination that the target number of the RAID sets is the first value” (claim 3); “determination that the target number of the RAID sets is greater than the first value” (claim 4); “determination that a sum of the first number and the second number is equal to the target number” (claim 5); “determination that a sum of the first number and the second number is not equal to the target number” (claim 6)).  These conditions may or may not occur; accordingly, a method need not perform these limitations when the condition does not occur, and as such, a broadest reasonable interpretation of these claims is that these elements are not required. (see Schulhauser).

	Re claim 8, Aoki and Dong disclose the method of claim 2 above, and Aoki further discloses providing a first storage service using a first RAID set comprising the first type of disks; and providing a second storage service using a second RAID set comprising the second type of disks, a storage performance of the first storage service being better than a storage performance of the second storage performance (Fig. 14).  As noted above, the limitation “performance of the first storage service being better” is indefinite.  Examiner interprets this to mean that two RAID sets have at least one performance characteristic that is different from the other.  Aoki discloses that the different RAID groups (sets) have differing processable IOPS, thus the performance of the storage service on one (first storage service) is “better” than the storage service on the other (second storage service).

Re claim 11, Aoki and Dong disclose the method of claim 2 above; accordingly, they also disclose an electronic device performing that method, as in claim 11.

	Re claim 13, Aoki and Dong disclose the device of claim 11, and Aoki further discloses that allocating the multiple types of disks to the RAID sets comprises: in accordance with a determination that the target number of RAID sets is [a value], determining a first number for allocating the first type of disks and a second number for allocating the second type of disk; and allocating the multiple types of disks to multiple RAID sets according to the target number of RAID sets, the first number, and the second number (Fig. 14; ¶ 141, 192).  When a number of groups (sets) is determined (determined to be a value), the disks are divided into the groups based on the number of disks of each capacity and performance (type).

	Dong discloses determining that the target number of RAID sets greater than the first value (col. 4, lines 47-67).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Aoki and Dong, for the reasons noted in claim 2 above.

	Re claim 15, Aoki and Dong disclose the device of claim 13, and Aoki further discloses that allocating the multiple disks to multiple RAID sets comprises: in accordance with a determination that a sum of the first number and the second number is not equal to the target number, determining a type of disks to be moved by calculating the minimum number of disks to be moved (Fig. 14; ¶ 141 and 192).  This limitation is indefinite, as noted above.  Examiner interprets it to mean allocating the first type of disks to the first set and the second type of disks to the second set.  Aoki discloses allocating a first type of disks to a first group (set) and a second type of disks to a second group (set).

	Re claim 17, Aoki and Dong disclose the method of claim 8 above; accordingly, they also disclose an electronic device performing that method, as in claim 17.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Dong, further in view of Dantkale et al (US 2018/0285198 A1).

Re claim 9, Aoki and Dong disclose a RAID system with multiple disk types, but do not disclose the specifically enumerated disk types.

	Dantkale discloses that the first type of disks are non-volatile memory flash (NVME) solid state disks (SSDs), and the second type of disks are serial-attached SCSI (SAS) SSDs (¶ 170).  The disks of the RAID system can be SSDs that use different technologies, including NVMe and SAS).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID system of Aoki (combined with Dong) to include the specific disk types of NVMe SSD and SAS SSD, as in Dantkale, because it would be applying a known technique to improve a similar method in the same way.  Aoki (combined with Dong) discloses a RAID system with multiple disk types.  Dantkale also discloses a RAID with multiple disk types, which has been improved in a similar way to the claimed invention, to utilize the specific NVMe and SAS SSD disk types.  It would have been obvious to integrate these disk types into the RAID system of Aoki (combined with Dong), because it would yield the predictable improvement of improving performance, as SSDs are usually significantly faster than traditional hard disks.

Re claim 18, Aoki, Dong, and Dantkale disclose the method of claim 9 above; accordingly, they also disclose an electronic device performing that method, as in claim 18.

Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that claims 3 and 5 contain similar subject matter to that of claims 12 and 14, respectively; however, as noted above, these are method claims which are subject to a significantly broader interpretation under Schulhauser; accordingly, claims 3 and 5 would not be allowable if rewritten in independent form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/
Examiner, Art Unit 2132